DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 14, 21, and 22 are amended while claims 17 and 27 are cancelled and claims 29-30 are newly added. Claims 1-16, 18-26, and 28-30 filed 9/3/21 are pending. Applicant’s arguments filed 9/3/21 are found to be convincing, therefore a new non-final rejection is being issued forthwith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.  	Claims 1, 4-16, 18, 20-23, 25-26, and 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore et al (2013/0282169) in view of Deo et al (2011/0121032), Cuppari et al (2015/0046877), and Mastrodonato et al (2014/0081777).
Re Claims 1, 14, 22: Moore discloses comprising: 
presenting a plurality of flavoring options on a user interface of a dispenser (see [0069] discloses user interface of product dispenser to dispense combined recipe of products); 
receiving a user selection, from a user through the user interface, of at least one flavoring option of the plurality of flavoring options to communicate the user selection to the dispenser (see [0007] receive data with product recipes, [0069] combined recipe information deliverable to product dispenser, [0078] discloses user selection, [0059, 0069, 0084, 0086] disclose user interface); 
and then dispensing the selected at least one flavoring option from the dispenser (see [0015] discloses dispensing from a product dispenser);
creating a recipe ID representative of the selected at least one flavoring option (see [0121] discloses recipe identifier 312). 
a dispensing assembly containing edible substance and at least one nozzle, the dispensing assembly being operated by the processor to dispense portions of the edible 
a conveyance device communicatively connected to the POS system wherein the conveyance device comprises a printer and a receptacle configured to receive the custom edible substance, wherein the printer affixes the visual representation of the recipe ID to the receptacle from which the interface reads the visual representation of the recipe ID to facilitate transfer of the recipe ID from the POS system to the dispenser (see [0082, 0092] disclose printer, [0038, 0044, 0050] discloses printing encoded data associated with combined recipe, [0070] discloses printing something such as a QR code which has encoded combined recipe).
Although Moore discloses a user interface (see [0059] discloses user interface, [0069] discloses user interface where consumer can configure product dispenser using combined recipe information), Moore fails to disclose the following. Meanwhile, Cuppari discloses:
presenting a visual representation of the recipe ID on the user interface of the dispenser (see [0034] discloses displaying representation of mixed beverage);
and the mobile device communicates a subsequent selection of the at least one flavoring option to the dispenser with the visual representation of the recipe ID (see [0064] discloses consumer’s data transferred to dispenser, which is selected recipe, wirelessly transfers recipe to dispenser via handshaking procedure);
From the teaching of Cuppari, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s invention with Cuppari’s 
However, Moore and Cuppari fail to disclose the following. Meanwhile, Deo discloses:
after presenting the visual representation of the recipe ID, receiving a user input at the user interface to confirm dispense of the selected at least one flavoring option (see [0063] user input may be received to confirm dispensing of modified beverage formulation);
plurality of reservoirs (see [0021, 0022, 0043] discloses reservoirs 110a and 110b).
From the teaching of Deo, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s and Cuppari’s inventions with Deo’s disclosure of confirming dispensing in order “… for dispensing compositions, such as beverages… (see Deo Abstract).”
However, Moore, Cuppari, and Deo fail to disclose the following. Meanwhile, Mastrodonato discloses:
wherein the visual representation of the recipe ID is transferred from the user interface of the dispenser to a mobile computing device associated with the user (see [0043] beverage identity token transferred to mobile device).
From the teaching of Mastrodonato, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s, Cuppari’s, and Deo’s inventions with Mastrodonato’s disclosure of sending from the dispenser to the mobile device 
Re Claim 4: Moore discloses wherein the plurality of flavoring options further comprises at least one of sriracha, buffalo, jalapeno, teriyaki, honey, onion, garlic, bacon, oak, soy sauce, smoke, pepper, vinegar, pickle, chili, mint, chocolate, caramel, pumpkin spice, vanilla, egg nog, citrus, peppermint, basil, and/or wasabi (see [0004] discloses Vanilla Coca-Cola).
Re Claim 5: Moore discloses further comprising receiving a user input at the user interface to transfer the recipe ID; additionally transferring the recipe ID in response to the user input by sending the recipe ID across a communication network from the dispenser to a third party social media server or a third party email server [0069] combined recipe information deliverable to product dispenser).
Re Claims 6-7, 15: However, Moore fails to disclose the following. Meanwhile, Cuppari discloses further comprising visually presenting the received user selection on the interface of the dispenser, wherein the visual presentation of the received user selection is different from the visual representation of the recipe ID, and the recipe ID is a computer-readable encoding of the selected at least one flavoring option; wherein the visual representation of the recipe ID is transferred from the user interface of the dispenser to the mobile computing device through a camera of the mobile computing device (see [0034] discloses displaying representation of mixed beverage). From the teaching of Cuppari, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s invention with 

Re Claim 8: Moore discloses wherein the recipe ID is a quick response (QR) code (see [0086] discloses QR code). 
Re Claim 9: Moore discloses wherein receiving a selection of at least one of the plurality of flavoring options comprises receiving an input into the dispenser of a recipe ID that represents at least one flavoring option (see [0007] receive data with product recipes).
Re Claim 10: Moore discloses wherein the input is a barcode that encodes the recipe ID and receiving the input comprises reading the barcode with a barcode reader of the dispenser (see [0101] discloses bar code). 
Re Claim 11: Moore discloses wherein the barcode is a quick response (QR) code (see [0010, 0015, 0022] discloses a QR code). 
Re Claim 12: Moore discloses wherein the input of the recipe ID is received by the dispenser across a communications network connected to the dispenser (see [0069] discloses locally stored or network available recipe information).
Re Claim 13: Moore discloses wherein the dispenser is communicatively connected to a point of sale (POS) system by the communications network and recipe ID is selected by the 
Re Claim 16: Moore discloses wherein the input device is a barcode reader (see [0042] discloses reader device). 
Re Claim 18: Moore discloses wherein the custom edible substance is a flavoring and the custom dispense option comprise a plurality of flavorings (see [0111] discloses artificial flavors and flavor additives).
Re Claim 20: Moore discloses wherein the custom dispense options comprise a portion size (see [0047] discloses ratio of recipes).
Re Claim 21: Moore discloses wherein the custom dispense options comprise a plurality of flavorings, the user selection of at least one custom dispense option comprises a selection of at least one condiment and at least one flavoring and the dispensing system is operated by the process to dispense the portion of the at least one condiment combined with the at least one flavoring in the at least one nozzle (see [0111] discloses artificial flavors and flavor additives).
Re Claim 23: However, Moore and Cuppari fail to disclose the following. Meanwhile, Deo discloses wherein the edible substance is a flavoring and the at least one custom dispense option is a flavoring selection from a plurality of flavorings, the plurality of reservoirs contains a plurality of flavorings, and the processor operates the dispensing assembly to further dispense the selected flavoring plurality of reservoirs (see [0021, 0022, 0043] discloses reservoirs 110a and 110b). From the teaching of Deo, it would have been obvious to one of ordinary skill in the 
Re Claim 25: However, Moore and Cuppari fail to disclose the following. Meanwhile, Deo discloses wherein the custom order further comprising at least one flavoring, the dispensing assembly comprises a plurality of reservoirs containing a plurality of flavorings and comprises at least one nozzle connected to at least one of the reservoirs of the plurality of reservoirs containing the plurality of condiments connected to the plurality of reservoirs containing the plurality of flavorings, and the processor operates the dispensing assembly to further dispense the at least one flavoring combined with the selected condiment from the nozzle (see [0021, 0022, 0043] discloses reservoirs 110a and 110b). From the teaching of Deo, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s and Cuppari’s inventions with Deo’s disclosure of reservoirs in order “… for dispensing compositions, such as beverages… (see Deo Abstract).”
Re Claim 26: Moore discloses wherein the visual representation of the recipe ID is a barcode (see [0101] discloses bar code). 
Re Claim 28: Moore discloses wherein the recipe ID is a computer-readable encoding of the user selection of the at least one custom dispense option, and the dispenser further comprises: a graphical display operable to visually present a graphical user interface (GUI), the graphical user interface presenting a plurality of flavoring options for dispense by the dispenser, and after receiving the user selection encoded in the recipe ID, the processor operates the GUI 
Re Claim 29: Moore discloses wherein the recipe ID is a computer-readable encoding of the selected at least one flavoring option (see [0038, 0044, 0050] discloses printing encoded data associated with combined recipe, [0070] discloses printing something such as a QR code which has encoded combined recipe).
Re Claim 30: However, Moore and Cuppari fail to disclose the following. Meanwhile, Deo discloses wherein the dispenser comprises a plurality of locations to receive receptacles of flavoring and the recipe ID encodes at least one location of the plurality of locations to receive receptacles of flavoring based upon the selected at least one flavoring option (see [0030, 0069] disclose receptacles). From the teaching of Deo, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s and Cuppari’s inventions with Deo’s disclosure of confirming dispensing in order “… for dispensing compositions, such as beverages… (see Deo Abstract).”
6.  	Claims 2-3, 19, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore et al (2013/0282169) in view of Deo et al (2011/0121032), Cuppari et al (2015/0046877), and Mastrodonato et al (2014/0081777), and further in view of Frehn et al (2014/0324607).
Re Claim 2: However, Moore, Deo, Cuppari, and Mastrodonato fail to disclose the following. Meanwhile, Frehn discloses in a custom condiment dispenser further 
Re Claim 3: However, Moore, Deo, Cuppari, and Mastrodonato fail to disclose the following. Meanwhile, Frehn discloses wherein the plurality of base condiment options comprises at least one of ketchup, barbeque sauce, ranch, mayonnaise, and mustard (see [0012] discloses dispensing condiments including mayonnaise, mustard, ketchup, etc.). From the teaching of Frehn, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s, Cuppari’s, Deo’s, and Mastrodonato’s inventions with Frehn’s disclosure of condiments in order for “… personalizing food orders… (see Frehn Abstract).”
Re Claim 19: However, Moore, Deo, Cuppari, and Mastrodonato fail to disclose the following. Meanwhile, Frehn discloses wherein the custom edible substance is a condiment and the custom dispense options comprise a plurality of condiments (see [0012] discloses 
Re Claim 24: However, Moore, Deo, Cuppari, and Mastrodonato fail to disclose the following. Meanwhile, Frehn wherein the edible substance is a condiment and the at least one custom dispense option is a condiment selection the plurality of reservoirs contain a plurality of condiments, and the processor operates the dispensing assembly to further dispense the selected condiment (see [0012] discloses dispensing condiments including mayonnaise, mustard, ketchup, etc.). From the teaching of Frehn, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Moore’s, Cuppari’s, Deo’s, and Mastrodonato’s inventions with Frehn’s disclosure of condiments in order for “… personalizing food orders… (see Frehn Abstract).”
Response to Arguments
7.	Applicant’s arguments with respect to claims 1-16, 18-26, and 28-30 filed 9/3/21 have been considered but are moot in view of the new grounds of rejection. 
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (Pepsico Inc Submits Patent Application for Beverage Dispensing Device with Graphical Representation of Customized Beverage Selection, NPL) appears to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687